 PRODUCTS UNLIMITED CORP.Products UnlimitedCorp.andUnited Steelworkersof America,AFL-CIO. Cases 33-CA-7315 and33-RC-305019 June 1986DECISION AND ORDERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 7 March 1986 Administrative Law JudgeMarion C.Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order2as modified.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Re-spondent,Products Unlimited Corp.,Sterling, Illi-nois,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Delete the second and thirdsentencesof para-graph 2(f)-2.Substitute the attached notice for that of theadministrativelaw judge.iTheRespondent has excepted to some of the judge's credibility find-ings. The Board's establishedpolicyis not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd.188 F.2d362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.In agreeing with thejudge that the Respondent violated Sec8(axl) byrefusing to permit the display of proumon posters, although permittingthe display of antiunion posters,we relyon Foreman Sigel's testimonythat he told a group ofemployeesthat"We were told that they couldnot put signs up" and thecreditedtestimony that Company PresidentSchreiner and PersonnelDirectorRosenow evaded employee requests topost prounion posters.No exceptions were filed to the judge's finding that the Respondentviolated Sec.8(a)(1), on the firstday of thetrial,by interrogating twoemployees without providing safeguards requiredbyJohnnie's PoultryCo., 146 NLRB 770 (1964).S The judge's recommended Order includes a provision for a visitator-ial clause authorizing the Board,for compliance purposes,to obtain dis-covery from the Respondent under the FederalRules of CivilProcedureunder the supervisionof the UnitedStatesCourt of AppealsenforcingthisOrder.Under the circumstances of this case, we find it unnecessaryto include such a clause.We shall modify the noticeof the judge because it does not include ageneral injunctive provision.435The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7of the Actgives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo acttogetherfor othermutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.WE WILL NOT discharge,refuse to promote, orotherwise discriminate against any of you for sup-portingUnited Steelworkersof America, AFL-CIO, or any other union.WE WILL NOT threaten to discharge any of youfor supporting a union.WE WILL NOT coercively question you about aunion,how you plan to vote, or about your testi-mony before the National Labor Relations Board.WE WILL NOTthreaten to terminate our 401(k)plan, to move the plant, or not tobargain in goodfaith if you vote for a union.WE WILL NOT forbidprounion posters in theplantwhile permitting antiunion or procompanyposters during an election campaign.WE WILLNOT promise a pay raise if you aban-don a union.WE WILL NOT in any likeor related mannerinterfere with,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL offerEdna Garcia immediate and fullreinstatement to her former job or,if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole foranyloss of earnings andother benefits resulting from her discharge, less anynet interim earnings, plus interest.WE WILL pay Linda Smith the earnings she lostby our refusing to promote her to be a setupperson,plus interest.WE WILL notify Edna Garcia and Linda Smiththat we have removed from our files any referenceto their respective discharge and refusal to promote280 NLRB No. 41 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDand that the discharge and refusal to promote willnot be usedagainst themin any way.PRODUCTS UNLIMITED CORP.Barbara S.Van AukenandDeborah Fisher,Esqs.,for theGeneral Counsel.Henry J. Close, Esq. (Connolly, Hickey & Oliver),of Rock-ford,Illinois,for theRespondent.Robert Glaser,for the Charging Party.DECISIONSTATEMENT OF THE CASEMARION C. LAD WIG, Administrative Law Judge.Theseconsolidated cases were tried at Rock Falls, Illi-nois, on 13-15 November1985.1The charge was filed bythe Union 11 July (amended 26July), thecomplaint wasissued23 August (amended atthe trial),and an orderwas issued26 Augustconsolidating the casesand refer-ringthe representationcaseto the Board.All the employeesin the 8400 line calibration roomcontinuedto support the Uniondespite theCompany'santiunion campaign.During the week preceding the elec-tion, the Companydischarged one and denied a promo-tion to another of these calibrators. Although now ad-mitting knowledgeof their "active"and "visible" unionsupport, the Companyfalsely claimed during the investi-gationof the charge that it "had noknowledgeof eitheremployee's involvement with the union."The primaryissues in the complaint case arewhetherthe Company,the Respondent,(a) discriminatorily dis-chargedcalibrator Edna Garciaand refusedto promotecalibratorLinda Smith because oftheir activeunion sup-port,and (b) unlawfully coerced employeesin its cam-paign todefeat the Union, in violation of Section8(a)(1)and (3) of the National Labor Relations Act.In the representation casethe petition was filed 7 May,a stipulated electionagreementwas approved 6 June,and the election was conducted12 July. The vote was 68for and 87 againstunion representationwith 15 chal-lenged ballots,an insufficientnumber to affect the out-comeof the election. The Union filed timely objections.On theentire record,includingmy observation of thedemeanor of the witnesses,and afterconsidering thebriefsfiled by the General Counsel, the Company, andthe Union, I makethe followingFINDINGS OF FACT1.JURISDICTIONThe Company,an Iowa corporation,manufacturessmall relays,starters,and transformers at itsfacility inSterling,Illinois,where it annually receives goods valuedover $50,000 directlyfrom outside the State.The Com-pany admits and I findthatit is an employer engaged incommerce within the meaningof Section 2(6) and (7) ofthe Act and thatthe Union is a labor organization withinthe meaning of Section2(5) of the Act.1All dates are in 1985 unless otherwise indicatedII.ALLEGED UNFAIR LABOR PRACTICESA. Dischargeand Denialof Promotion1.Solid union support by the 8400 line calibratorsThe Company's antiunion campaign began 13 Marchwhen President Gary Schreiner addressed a letter to theemployees,stating,"I definitely do not want a union toget into the plant" and "I still believe that a union wouldnot be good for you or the Company" (G.C. Exh. 3).Both Schriener and David Sigel(the foreman over the8400 line calibrators)engaged in antiunion conduct thatis alleged inpart to be coercive,as discussed later.CalibratorEdna Garcia (discharged 2 July) wore aunion button and distributed union literature outside theplant before work (Tr. 129). The Companyadmits in itsbrief (Br. 14): "It is undisputed that Edna Garcia wasactive in the union campaign and that Respondent knewit."Early in thecampaign,when Garciawas tellingForeman Sigel"why we need this union,"Sigel warnedher that "Gary [Schreiner] will neverallow a union inhis plant" (Tr. 134-135). Yet Garcia persisted in heractive union support.Calibrator Linda Smith, another 8400 line employee(who was denied a promotion about 3 July), was alsoactive in supporting the Union.She wore two union but-tons, a union T-shirt,and a union hat(Tr. 257). Shepassed out union literature outside the plant and distrib-uted the literature in the plant cafeteria(Tr. 259). TheCompany admits in its brief (Br. 21) that "[j]ust likeEdna Garcia...Linda Smith was a visible union sup-porter."About the middle of June Sigel told Smith totake the union hat off, but she refused and continued towearit (Tr. 258).The othercalibrators in the 8400 line calibration roomwere also visible union supporters. The Company admit-ted in its brief (Br. 15) that calibrators Lois Cook andCindy Thompson"were obviously union supporters,"and it is undisputed that calibrator Cindy Hughes, the re-maining employee in the 8400 line calibration room atthe time(Tr. 124),was one of those wearing union but-tons or other union insignia on a fairly regular basis (Tr.295).Despite this solid and open support of the Union in the8400 line calibration room, theCompanyat first deniedany knowledge of Garcia's and Smith's union involve-ment.The Companywas respondingby letter to an in-quiry from the Regional Office about the allegation inthe 11 July charge that the Company had discriminatori-ly discharged Garcia and denied Smith a promotion be-cause of their support of the Union. The date of the re-sponse was 19July,whenthe circumstances were un-doubtedly fresh in the minds of the responsible companyofficials.The companycounsel gave the following falseinformation in the letter to the field examiner: "The com-pany had no knowledge of either employee's involve-ment with the union." (G.C. Exh. 26A.)In the counsel's 13 August letter, in which he ampli-fied the purported reasons for the discharge and denialof promotion,he omitted this false statement,but did notretract it (G.C. Exh. 26C). PRODUCTS UNLIMITED CORP.2.Discharge of calibrator Edna Garciaa.Her dischargeAt 3 p.m. on 2 July Foreman Sigel entered the 8400line calibration room and instructed Edna Garcia to turnoff her radio.As she credibly testified,she did not takehim seriously because he was often joking with the em-ployees(Tr. 151-152, 169,368). She said,"Okay, just letme listen to the news and I will."He asked,"Are yourefusingme?" She was getting ready to turn up thevolume,but when she realizedfromthe change in histone of voice that he appeared quite angry or upset, "Iturned my volume off." He again asked,"Are you refus-ing me?" She answered,"No. A monthago you said itwas okay for us to listen to radios as long as we keptthem low enough that it did not bother anyone." Hesaid,"You are going to do what I tell you when I tellyou." She responded,"Well, are you not going to tellanyone else to turn their radios off?" (Calibrator CindyHughes,sitting next to Garcia,stillhad her radio on.)Sigel stated,"No, you will do what I tell you." (Tr. 146-148, 164-167.)Garcia went back to work,with the radio volume off.(Sigel did not instructher tounplugor remove theradio.)As Sigel was standing behind her, she asked ifthiswas discrimination.After about 2 minutes he asked ifshe would like to go to the office and discuss it and shesaid,"No, let's drop it." After another minute he askedagain if she wanted to go to the office to discuss it fur-ther and she again said no. He "was quiet for about aminute and he says, `Come to the office and we will dis-cuss thisfurther."' (Tr. 148.)In his office Foreman Sigel told Personnel DirectorHerman Rosenow,"I asked her three times to turn theradio off and she refuses to do it."Garcia told Rosenow,"No, I am not refusing him[emphasis added].Iwouldjust like to know why a month ago he said it was allright for us to listen to radios."Rosenow said,"Well, wehave been thinking of getting rid of radios all together."Garcia responded,"I have worked here two years and Ihave heard that before.... Why is itthat certain poli-cies only go for certain people, is that not discrimina-tion?"Rosenow asked, "Well, if you do not like it here,why do you not quit?"She answered,"No, I am notready to quityet.Theunion vote is coming up in a coupleweeks and I want to see what happens[emphasis added]."Rosenow stated that"It does not matter if the union getsin,Gary [Schreiner]isnot going to give you girls any-thing."Garcia retorted, "We do not have anything now,what can it hurt?"After the meeting Garcia returned towork,with her radio still off. (Tr. 149-150.) (By her de-meanor on the stand,Garcia impressed me most favor-ably as an honest,forthrightwitnesswith a goodmemory.I credit her account of what happened.)PersonnelDirector Rosenow admitted asking Garciain the meeting,"[I]f you are this unhappy,why don'tyou find a job some place else,"and her answering, "Iam just waitingto see what the Unionis goingto do forme." In his versionof the conversation, however, Ro-senow omitted her denial that she was refusing to turnoff the radio, testifying merely,"I asked Edna if it weretrue and she made somecomment to the effect that other437people had radios playing." (Tr. 587-588.) (Rosenow didnot appear to be entirely candid on the stand.)ForemanSigel claimed that when he walked behind Garcia's sta-tion in the calibration room and asked her to turn off theradio, her reply was "No," and that when he asked herthe second and third times she refused(Tr. 504).I dis-credit this testimony as fabrications.I also discredit as afurtherfabrication his claim that Garcia admitted in themeeting with Rosenow that she refused to turn the radiooff. (Throughout his testimony Sigel appeared by his de-meanor to be willing to give any testimony that mighthelp the Company's cause.) Calibrator Linda Smith con-firmed that Garcia turned the radio off when "DaveSigel raised his voice the second time" and said to "turnitoff" (Tr. 283) and that calibrator Cindy Hughes (whodid not testify) had her radio on (Tr. 284). CalibratorLois Cook also credibly testified that Garcia turned offher radio after Sigel said to turn off the radio the secondtime (she recalled hearing"the snap of the switch") andthat Hughes had her radio on at the time(Tr. 363-365).As Garcia was clocking out around 3:30 p.m. Ro-senowsaid he would like to talk to her in the office.There, in the presence of Sigel, Rosenow told her, "Asof now consider yourself suspended until Monday" (8July) and that "[c]ome Monday if your attitude does notchange consider yourself fired." (Tr. 150-151.) The nextday (3 July) Rosenow sent Garcia a letter (G.C. Exh. 6),stating that "[y]ou have been discharged from the em-ployment of Products Unlimited Corp. as of 7/2/85 dueto insubordination."The Company took shifting positions regarding the de-cision to discharge Garcia. In its 13 August statement ofposition during the investigation of the Union's charge,the company counsel asserted that after Garcia's suspen-sion, "Mr. Rosenow and Mr. Sigel met with [Manufac-turingManager] Peterson,the facts reviewed and the de-cisionmade to terminate her" (G.C. Exh. 26C). Whentestifying about the discharge decision,Sigel denied thathe decided to fire her. He claimed that Rosenow decidedthe next morningto fireher for insubordination(Tr. 105)and later claimed that"the next morning I asked Herman[Rosenow] and he said he had decided to discharge Ednafor this" (Tr. 506). Evidently giving a version that wascloser to the truth, Rosenow admitted, "I probably hadmade the decision immediately upon finding out whatshe had done."He testified that he first suspended herbecause he wanted to discuss the discharge with Peter-son (Tr. 588), with whom he did not normally checkbefore discharging an employee (Tr. 46). Rosenow diddiscuss the discharge with Peterson and also with theirlabor consultant(Tr. 47) "tomake certain I was notgoing to create a problem. . .at a critical time like this"(referring to discharging an active union supporter 10days before the election). Yet, as discussed above, theCompany took the position in its counsel's letter (G.C.Exh. 26A) to the Regional Office dated 19 July (17 dayslater) that "[t]he Company had no knowledge of [Gar-cia's]involvementwiththe union."Personnel Director Rosenow admitted (contrary to hispractice in incidents not involving an active union sup-porter) that he made no investigation before deciding to 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischargeGarcia.Although Garcia had denied in themeeting that she was refusing to turn off the radio, Ro-senow admitted that he did not talk with any of theother employees in the calibration room about what hap-pened(Tr. 48,648). (As discussed above,two of theother calibrators credibly testified that Garcia had turnedoff the radio when the foreman told her the second time,confirming Garcia's denial to Rosenow.)When askedwhat he had done to investigate the matter,Rosenowtestified,"I had further discussion with Mr. Sigel afterEdna had gone home for the day....Iwanted him tobe very sure that he did actually say what he said ...that he did tell her three times and he continued to insisthe did" (Tr. 47). ObviouslyRosenow was seeking a de-fense to a possible unfair labor practice charge, not thetruth of what happened.This failure tb investigate is insharp contrast to Rosenow's actionsin February, beforethe union organizingdrive began. As developed by theGeneral Counsel on cross-examination,Rosenow's"firstsuggestion"was that employee Linda Rodriguez be dis-charged for a "gross violation of our safety rules" bytaping down a safety switch.But he approved only awritten warning"[w]hen I went out and investigated thesituation"and "discovered that her foreman was awareof the fact that the button was taped down and did noth-ing about it." (Fr.646-648,G.C. Exh. 30.)Foreman Sigel falsely testified that radios have neverbeen allowed in the 8400 line caliration room(Tr. 98).Garcia credibly testified that in the first part of June shemet with Personnel Director Rosenow in Sigel'sofficeregarding the poor ventilation in the room.After gettingRosenow's permission for the calibrators to bring in fans,Garcia asked Sigel if they were allowed to use radiosthere.Sigel said yes, that "we could use radios as long aswe kept them low enough that it did not disturb theother women."Garcia returned to the calibration roomand reported the conversation to her coworkers,calibra-tors Cook,Hughes, Smith,and Thompson.(Tr. 135-137,165-166,190, 202-203.) From that time until Garcia'sdischarge,she and one or two other calibrators playedtheir radios daily from 7 a.m. to 3:30 p.m.,except whenanother employee brought in a large "jam box" radioand played it loud enough for all the calibrators to hear(Tr. 143,145, 190). Garcia's radio was atop the meter onthe back wall of her station,in plain sight of ForemanSigel, Personnel Director Rosenow,Manufacturing Man-ager Peterson,and President Schreiner when they en-tered the calibration room(Tr. 139-140, 143-144).Calibrator Thompsonwas onvacation when Garciawas discharged.When she returned 8 July she playedher radio daily until 19 July (the day the company coun-selwrote the first letter to the Regional office, assertingthat employees working in the calibration room "are notallowed to have radios").On that date Sigel entered the8400 line calibration room and told calibrator Thompsonthat "due to the unfortunate incident with Edna I amgoing to ask you to please unplug and turn your radiooff . . . we do not need another incident like the one wehad with Edna"(Tr. 191-192).b.Contentions and concludingfindingsThe General Counsel contends in her brief(Br. 37)thatForeman Sigel decided to"crack down" on theprounion calibrators in the 8400 room on the afternoonof 2 July, in the last 10 days of the union campaign, andto use Edna Garcia as an example.She also contends(Br. 37) that Garcia's refusal to quit because she wantedto participate in the union vote on 12 July"virtually en-sured her termination."Pointing out that Personnel Di-rector Rosenow made no investigation before discharg-ingGarcia,theGeneral Counsel argues(Br. 40) that"Rosenow did not need to investigate"because he haddecided to fire Garcia at the time she told him she waswaiting for the union vote."No investigation of the factswould have deterred Rosenow.He only checked to seeif he could get away with using the opportunity of theradio incident to rid Respondent of a union supporterwithout too much trouble!"The Company relies in its brief (Br. 6) on the false tes-timony that radios were not permitted in the 8400 linecalibration room and speculates(Br. 17) that Garcia"close to quitting time. . .decided to turn her radio onand then created an incident when the expected hap-pened-her foreman told her to turn it off.Not beingable to get inside Edna's head, we don't really know hermotive, but the 3 p.m. incident on July 2 comes close toa setup." (Iconsider this a frivolous argument.) TheCompany also attacks Garcia's credibility and contends(Br. 21) that the General Counsel has not produced oneiota of evidence that Garia's protected conduct was asubstantialmotivating factor in her termination. I dis-agree.An employer of course has the right in a nonunionplant to decide for legitimate reasons not to permit theplaying of radios.But here Foreman Sigel a month earli-er, in the presence of Personnel Director Rosenow, spe-cifically authorized the playing of radios in the 8400 linecalibration room as long as the volume was kept lowenough not to disturb other employees. Yet on 2 July, 10days before the election,he ignored his earlier permis-sion,entered the calibration room where all the employ-eeswere prounion,singled out employee Garcia whohad persisted in her active support of the Union despitehis earlierwarning to her that the company president"will never allow a union in his plant," ignored the radiobeing played by employee Hughes at the adjoining workstation,and ordered Garcia to turn off her radio. She didturn off the volume as soon as she realized that he wasserious, but argued back. She reminded him of the per-mission he had given a month earlier, asked if he wasgoing to tell anyone else to turn their radios off and,after resuming work while he was standing behind her,questioned whether this was discrimination.Several min-utes after she resumed work,with the radio volume off,Sigel ordered her to go to his office.There he falsely re-ported to Personnel Director Rosenow that "I asked herthree times to turn the radio off and she refused to doit."Garcia immediately denied it, stating, "No, I am notrefusing him," but then continued to talk back,remind-ingRosenow of Sigel's permission a month earlier,asking why certain policies were not uniformly applied, PRODUCTS UNLIMITED CORP.and suggesting discrimination.When Rosenow askedwhy she did not quit if she did not like it there, she saidshe was not ready,"The union vote is coming up in acouple weeks and I want to see what happens."At quitting time Rosenow suspended her from thatTuesday until the followingMonday and warned,"Come Monday if your attitude does not change consid-er yourself fired." But he did not wait to discharge her.After checking with the plant manager and the laborconsultant"to make certain I was not going to create aproblem...at a critical time like this" (discharging anactive union supporter 10 days before the election), hedecided to discharge her that same afternoon.Althoughhe followed a practice of investigating before discharg-ing an employee,he made no investigation of Sigel's dis-puted report that he had asked Garcia three times butshe was refusing to turn off her radio.He merely asked ifSigelwas sureabout tellingGarcia three times. Asfound,Rosenow was obviously seeking a defense to apossible unfair labor practice charge, not the truth ofwhat happened. He proceeded to discharge her, falselyaccusingher of insubordination. Then, after the Unionfiled the charge alleging her discriminatory discharge,the Company, through its counsel, falsely asserted to theRegional Office, in an attempt to get the charge dis-missed,that "[t]he company had no knowledge"of Gar-cia's "involvementwiththe union."I agree with the General Counsel that she has made aprima facie showing that a motivating factor in the Com-pany's decision to discharge Garcia on 2 July was Gar-cia's unionactivity and that the Company has failed torebut the prima facie caseby carryingits burden to dem-onstrate that it would have discharged Garcia even inthe absenceof her protected conduct.Wright Line,251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved by theSupreme Court inNLRB v. Transportation Management,462 U.S. 393 (1983). Accordingly I find that the Compa-ny discriminatorily dischargedGarcia in violation ofSection 8(a)(3) and (1) of the Act.3.Refusing to promote calibrator Linda Smitha.Her bidrejectedOn 3 July, the same day Personnel Director Rosenowwrote the letter discriminatorily discharging calibratorEdna Garcia because of her active union support, he andForeman Sigel(who had falsely accused Garcia of insub-ordination)interviewed calibrator Linda Smith(Tr. 274-275). Smith was another one of the pronunion 8400 linecalibration room employees. She had bid on the setupposition,the highest paying job under Sigel on the 8400line (Tr. 582).The setup person not only acts as a material handler,supplying parts to employees on the 8400 line, but shealso acts as a leadman.Taking instructions from the fore-man, she"goes out on the line and directs the people"(Tr. 56).The job description(G.C. Exh.20A) requiresthat the setup person do "[p]lanning,organizing, andgiving directions to others,"and states that"[s]omeproblem solving skills [are] necessary."It requires "spe-cialized and general knowledge of equipment,fixtures,439tools, and measuring devices"; the "[a]bility to read andinterpret drawings,outlines,EML'sand other special in-structions";and "[s]kills in adjusting and operating all as-sembly line equipment."She assigns the work to the as-semblers, calibrators,testers, and packagers on the line;makes sure the right model relay is being sent out; andtries "to get the rate out for the day, the quota" (Tr. 325,327). Foreman Sigel admitted that having worked on the8400 line was considered a "strong factor" in favor of abidder and that Smith "knew all parts of the 8400 line"(Tr. 91-92).Linda Smith was the senior employee bidding on thesetup job. Two of the other three bidders were rejectedbecause of "Less seniority" (G.C. Exh. 20B). The re-maining bidder was Rebecca Dettman,who had over 6months less seniorityand whohad no experience work-ing on the 8400 line.About 7 weeks earlier, on 15 May, Dettman had beengivena"WARNING NOTICE/UNACCEPTABLEBEHAVIOR" for "OBSCENE CONDUCT" (G.C.Exh. 20L) which, as Foreman Sigel admitted, involvedabusive and obscene language(Tr. 583). The Company'swork rules (contained in the employee handbook that isgiven eachemployee)list examples of "misconduct" that"are serious violations which may result in dismissal" (R.Exh. 17). The fifthexample reads:"Obscene language orconduct may lead to unfortunate incidents and must beavoided." Concerning her qualifications, Personnel Di-rector Rosenow testified that she had "the basic setupexperience that was required for the job" because of herprevious job as "a material handler at Borg-Warner" (Tr.639).Although Rosenow claimed that this was "compa-rable supervisory experience" (Tr. 640) to Smith's previ-ous experience of "directing the work force to someextent" in a nursing home(Tr. 598),Rosenow admittedon cross-examination by the Union's assistant directorthat the job of material handler is normally the bottom-grade jobin a plant(Tr. 680-681). Yet, despite Dett-man's lower seniority,lack of experience on the 8400line, lack of previous experience in directing other em-ployees, and recent misconduct(committing one of the"serious violationswhichmay result in dismissal"), theCompany accepted her bid for the top-paid leadman job.The purported reason was her lower absenteeism.Neither PersonnelDirectorRosenow nor ForemanSigel discussed Smith'sattendance record when inter-viewing her for the setup job (Tr. 276, 325). As Smithcredibly testified, she was interviewed first by Rosenow,who asked her if she knew the parts and the way the linewas run and if she thought she could handle the job.When he asked "if I ever worked with girlsunder mebefore," she said yes, at the Dixon Development Center.He said he "was just interviewingeveryoneand talkingto them"and that Sigel"would make the final decision."Foreman Sigel interviewed her next. When she walkedinto his office wearing two union buttons on her T-shirt,he started the conversation by stating, "I don't think wecould work together, I don't think we could get along."He did notsay why,but stated, "Now this is nothingpersonal."He asked what she thought.She said shewould be a liar if she said they would not have their dif- 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDference of opinion on running the line.He responded,"Well,I am not saying anything like that," but still didnot say what he was referring to. He stated:"You haveall the qualificationsfor the job"but that he would haveto think about it, that "it is nothing personal." (Tr. 275-276.)Two dayslater,5 July (1 week before the election),Sigel called Smith intohis officeand told her that he hadgiven thejob toRebecca Dettman.She asked why andhe said"because of you absenteeism." She retorted, "Ohbull" and walked out. Sigel then called a meeting of the8400 line employees and told them he had given the jobto Dettman.It is undisputed,as Smith credibly testified,that"one of thegirls asked him why someone on ourlinewasn't giventhe job. And he saidI givethe job toher becauseof her seniority. And Isaid,excuse me DaveI thinkyou better clarify that . . .itwasn't becauseof seniorityor I would havethe job. And hesaid yes,Linda did not get the job because of her absenteeism."(Tr. 276-277.) (Smith, like Garcia,impressed me most fa-vorably by herdemeanor as anhonest, forthright wit-ness.Icredit her accountof whathappened.She wascertain aboutthe date ofher interviews and other datesbecause she "wrote downevery datethat something hap-pened"to her during the election campaign(Tr. 341).Althoughshe testifiedthat she reviewedthese notesbefore testifying, the Companydid not request to seethem.)Foreman Sigel admittedthat afterall bidders on a jobare interviewed, the Company's practice is to "take a sliparound to each employee that has been turned down andthe reasons marked on it,why they did not get the job"(Tr. 88).The Company deviatedfromthis practice whenit rejected Smith's bid for "setupman." Personnel Direc-tor Rosenow preparedthe slip, which gaveno reason forthe rejectionof Smith's bid.Itmerely read:"This is toinformyou thatthe positionwhich you applied for hasbeen filled.Thank you for yourinterest." (G.C. Exh. 35.)When Rosenowtold her orallythather bid wasrejectedbecause of absenteeism,she askedhim toput the reasoninwriting,but he refused.Whenaskedat the trial why,he answered: "I had a feeling she was goingto use it forsome purpose. . . .I just had the feeling somethingwasn'tright about it when sheasked me to write myname.I am a little careful where I putmy name." (Tr.678-679.)b. Smith's attendance recordBoth Personnel Director Rosenow and Foreman Sigelwere aware that the reason Smith's absenteeism in 1985was 6.2 percent(somewhat higher than the 5-percent"dividing line between execessive and tolerated absentee-ism") was that she had been"trapped by the weather"by beingsnowed in with closed roads early in the year.Although Rosenow,when testifying first as an adversewitness, denied remembering anything about her "snowdays. . .where the roads were closed" (Tr. 61), he lateradmitted(Tr. 675-676):Q. Did you know that Linda Smith lived in theDeerGrove area?A. I believe Dave Sigel commented about thatduring storms last winter.Q. So you knew she had touble with roads beingclosed last winter?A. A lot of people had troubles.Yes, I knew shedidQ. Did you discuss that with her in the interviewthat you understood some of her absenteeism wasdue to the roads being closed?A. No, I did not. [Emphasisadded.]Also when first testifying as an adverse witness, Sigelreadily admitted that Smith"was snowed in early in theyeara couple of days"(Tr. 92, emphasis added).Sigel's knowledge of Smith being snowed in, causingher to be absent beyond her control,is indicated by hisactions on 6 February, following her absences 21 Janu-ary and 4 February as shown on her individual attend-ance form(G.C. Exh. 20C, R. Exh. 9A). The formshows that he gave her merely an oral warning 6 Febru-ary despite her 9.5-percent absenteeism through 4 Febru-ary (16 hours absencedivided by168 scheduled hours)even though 4 months earlier,on 3 October 1984, shehad been given a written notice of excessive absenteeismof 10percent,warning that "[c]ontinued violation willresult in one week off without pay" (G.C. Exh. 2011).(Smith credibly testified that she had been missing workbecause of a physical condition at that time(Tr. 342).Her 1984 attendance history(G.C. Exh.20E) shows thatshe was absent nine times from 24 September to 7 De-cember 1984, causing her absenteeism to be 11 percent atthe end of 1984.)If Sigel had not taken into consider-ation the unavoidable nature of one or both of these twoearly 1985 absences, he undoubtedly would have givenSmith a1-weeksuspension,as requiredby the Compa-ny's absenteeismpolicy forcontinued high absenteeismwithin a 12-month period (R. Exh. 14).The Company's records clearly show that a bidder isnot denied a promotion because of being "trapped by theweather."On 18 January the Company posted a jobopening for the 9400 relay preadjust job (G.C.Exh.21A). The list of 14 bidders, routinely prepared by Per-sonnel Director Rosenow in the order of their seniority(G.C. Exh.21B), shows that the third senior employee,Diane Waldron, was first rejected because of "[h]igh ab-senteeism." (The person with the highest seniority didnot want to work nights and the next senior bidder wasrejected for high absenteeism(20.4 percent)and low effi-ciency.)Yet Waldron'sbidwas later accepted for thejob-despite her five absences in the first 4 weeks of theyear (one illness and four snow days), raising her absen-teeism to24 percentat the time of the bidding(G.C. Exh.21D), and despite her 8October1984 warning notice forexcessive absenteeismof23.2 percent(G.C. Exh. 21F)and her absenteeismof11percentat the end of 1984. Thelist of bidders shows that the words"[h]igh absenteeism"opposite her name were marked through and the expla-nation "[s]now"was inserted. Rosenow's explanation fordisregarding the snow-day absences,permitting her to bepromoted with a 24-percent absenteeism record(5.4 per-centwithout the snow days), was that Waldron was PRODUCTS UNLIMITED CORP."trapped by the weather"and that"[t]he roads wereclosed shut three days, four days"(Tr. 654).Waldron's individual attendance form(prepared underadifferentforeman)showsabsencescauseby"[w]eather"and days that she "[l]eft early"because of"[r]oads Drifting Shut."Although Foreman Sigel did notstate the reasons for absences on Smith's form, I notethat Smith was absent on one of Waldron's snow days(21 January)and that at one point Sigel testified thatSmith's one absence in January and two absences in Feb-ruary(following her personal leave during the weeks of31Decemberand 7 January)possibly could have beensnow days (Tr. 558).If the Company had similarly disregarded Smith'ssnow days(the one on 21 January and one or both ofher absenceson 4 and 12 February),her absenteeismwould not have been considered excessive.Assumingthat Foreman Sigel's ready admission oftwosnow daysearly in the trial was not an understatement,the elimina-tion of 16 hours from her absencies would leave her ab-senteeism at 4.7 percent-not 6.2 percent. This 4.7 per-cent would have been well within the 5-percent standard(an absence of about 1 workday a month)for determin-ing excessive absenteeism.(If both 4 and 12 Februarywere snow days, Smith's absenteeism at the time of thebidding would have been 3.9 percent,slightly lower thanthe 4 percent of employee Dettman,who was awardedthe promotion.) Even assuming that Smith had only twosnow days(either 4 or 12 February being the secondone), her absenteeism would have been below 5 percenteach of the 24 weeks ending 28 June and would haveaveraged about 3 percent.These attendance records demonstrate why, as Smithcredibly testified,neither Personnel Director Rosenownor Foreman Sigel mentioned her absenteeism 3 Julywhen they interviewed her. Their mentioning her 6.2 ab-senteeismwould have given her the opportunity of re-minding them that the snow days were not her fault andshould not,under the Company'spromotion policy, beused to deny her a promotion. The records also showthat the Company had already decided to deny her thepromotionbefore eitherRosenow or Sigel interviewedher.AlthoughSigel claimed, "I am sure I must have"been considering her for the promotion when he inter-viewed her(Tr. 561),Smith's individual attendance form(G.C. Exh. 20C) reveals that the Company had alreadyrejected her bid the day before.There is a note at thebottom stating that"Linda was refused job because ofhigh absenteeism,"and the note is dated"7/2/85," theday before the 3 July interviews.Foreman Sigel did not deny,but merely claimed thathe did not recall,that(as Smith credibly testified) hetold her in the interview that she was qualified for thesetup job(Tr. 91) and that he did not think the two ofthem could get along(Tr. 92).I discredit his and Rosen-ow's claims that they discussed her attendance recordwith her. (Rosenow initially testified,"Yes,I thinkI did"(Tr. 60,emphasis added).)Ialso discredit Sigel's claimthat he did take into consideration the couple of daysthat Smith was snowed in early in the year(Tr. 92). Ifurther discredit Rosenow's claim that only a foremancould replace a setup person:that if a "setup person is441missingthatmeans the foreman is going to have to taketheirjob and do itfor themfor the day. Thismeans theforeman is tiedup forthe day,he doesn'tget his otherworkdone." (Tr. 598-599.) Smith,who worked on that8400 line, credibly testified that the utility operator re-places employees who are absent and that "If[the setupperson] is not there then she is to replace the setup first"(Tr. 327,329).Foreman Sigel was acting as a setupperson when Edna Garcia was discharged(Tr. 576) be-cause calibratorCindyThompson was newly promotedto be the utilityoperator and, as Sigel testified,"we werequite busy" in the calibration room"so, yes, I . . . didact as setup" (Tr. 128, 582).c.Contentions and concludingfindingsThe General Counsel contends that the obvious realreason for the Company's refusal to promote LindaSmith was her union activity.She points out that if theCompany had considered the fact that at least 16 hoursof Smith's absenteeism resulted from closed roads, herremaining absences would have been below the excessivefigure of 5 percent,and that the Company "admitted thatitdoes not absolutely or religiously follow its no promo-tion rule for employees who have a 5 percent or higherrate of absenteeism" (Tr.622).Sheargues that the Com-pany "showed its animus toward the Union throughoutthe campaign,"that Smith was "one of the Union's mostactive,and visible,supporters,"and that Smith workedin the prounion 8400 calibration room where ForemanSigel decided to "crack down" on the prounion calibra-tors.She points out Smith's greater seniority, knowledgeof all parts of the 8400 line (admittedly a "strongfactor"),andprevioussupervisoryexperience,asweighed against Rebecca Dettman's nearly 7 months lessseniority,no work on the 8400 line, no true supervisoryexperience, and the recent warning about obscene con-duct.She contends that Dettman's absenteeism rate (of 4percent),"only marginally better that Smith's,"was amere pretext for not promoting Smith.In its brief the Company admits that Linda Smith "wasthe employee with the most seniority of the fouremploy-ees bidding on the position"and that the Company "triesto follow seniority first." Although the Company alsolistsability as a basic factor in deciding whom to pro-mote,itcompletely ignores Smith's superior qualifica-tions(her work on the 8400 line and knowledge of all itsparts,aswell as her previous leadership experience). Italso ignores Rebecca Dettman's deficiencies(no experi-ence on the line, her lack of previous leadership experi-ence, and her recent warning for serious misconduct in-volving abusive and obscene language).It contends thatSmith"was not offered the position of setup person be-cause of her absenteeism record,"citing her 1985 recordof 6.2-percent absenteeism(above the 5-percent absentee-ism considered excessive)and her 11-percent absenteeismat the end of 1984(resulting from her nine absences be-tween 24 September and 7 December 1984,when shewas missing work because of a physical condition at thetime). In support of its argument that this explanation"makes sense in light of the job requirements,"the Com-pany falsely claims in its brief that only a foreman can 442DECISIONSOF NATIONALLABOR RELATIONS BOARDreplace an absent setup person,even though this is theutility operator'sfirst responsibility.The Company fur-ther contendsthat "[t]here is not one word of evidencethatRespondent's rejectionof Linda Smith from thesetup job had anythingto do withher union activities."In making these contentionsthe Company completelyignoresthe fact that Smith's 1985 absenteeism wouldhave been 4.7 percentor lower (well within the 5-per-cent excessive standard)insteadof 6.2 percent, andwould have averaged even lower, if the Company hadfollowed itspolicyof disregardingfor the purpose ofpromotions an employee's"snow days" (when the em-ployee is "trappedby the weather" and theroads areclosed).The Companymakesno effort to justify its fail-ure to disregard senior bidder Smith's snow days and topromote her,although itearlier haddisregarded seniorbidder DianeWaldron's 4 snow days and promoted her,despiteWaldron's 1985 absenteeismof 24 percent, her11-percent absenteeismat the end of 1984, and her 8 Oc-tober 1984warning noticefor excessiveabsenteeism of23.2 percent.Afterconsideringall the evidence and contentions Ifind that theCompany had already decided to denySmith's bid for the promotionfor the reason disputed bythe Company in itsbrief (that it "refusedto promoteLinda Smith becauseof her unionactivities and as ameans of discouragingother bargainingunit employeesfrom votingfor the Union"). The Company's ownrecords show that"Linda wasrefused[the] setup job be-cause of high absenteeism" on 2 July, the day beforePersonnelDirectorRosenow and Foreman Sigel inter-viewed herfor the job. (The date 2 Julywas the samedate that Rosenow decidedto discharge Edna Garcia be-cause of heractive union support, after Rosenow dis-cussed the dischargewithManufacturing Manager Peter-son and the Company'slaborconsultant "to make certainIwas not going to createa problem . . . at a criticaltime like this"-referringto discharging active unionsupporterGarcia 10 days before the election.) As found,neither Rosenow nor Sigel mentioned anything about herattendance in the interviews.The obviousreasonwasthat theirmentioning her 6.2-absenteeismratewouldhave givenher the opportunity to point out the Compa-ny's policyof disregardingsnow days for the purpose ofpromotions(leaving her an absenteeismrate of 4.7 per-cent or lower,well below the 5-percentexcessive stand-ard).I also find thaton 3 July, when Smith entered Fore-man Sigel's office wearingtwo union buttons on her T-shirt,Sigel was referringto her active, visibleunion sup-port when he told her,without explanation:"Now this isnothing personal"but "I don'tthink we could work to-gether" even though "[y]ou haveall thequalificationsfor the job."I agree withthe General Counsel that theCompany"did not. . . feel comfortable . . . with the al-leged reason for not promoting Smith," causing (1) theCompany to deviate fromitspractice of notifying em-ployees why their bids wererejected (Smith's rejectionslip stating only that "[t]his is to inform you that the po-sitionwhichyou applied for hasbeenfilled.Thank youfor you interest"), (2) PersonnelDirectorRosenow torefuse Smith's requestthat he putthe reason in writing,and (3)the Company about 2 weeks later to state falselyin its attorney's letter to the Regional Office that "[t]heCompany had no knowledge"of Smith's "involvementwith the union."Linda Smith was even more active and visible in herunion support than Edna Garcia,one of the other em-ployees in the 8400 line calibration room,which re-mained wholly prounion despite the Company's antiun-ion campaign and the promotion of one of the calibrators(Cindy Thompson) to the position of utility operator.And Smith had refused Foreman Sigel's instruction totake off the union hat she was wearing at work.Under these circumstances I fmd that the GeneralCounsel has made a prima facie case that the real reasonthe Company refused to promote her was her active andvisible unionsupport, todiscourage other bargaining unitemployees from voting for the Union-not her absentee-ism,which was well below the "dividing line betweenexcessive and tolerated absenteeism"except for the snowdays,which the Company had a policy of disregardingfor the purpose of promotions. I also fmd that the Com-pany has failed to rebut the prima facie case. According-ly I find that the Company discriminatorily refused topromote employee Linda Smith in violation of Section8(a)(3) and (1).B. Alleged Coercion of Employees1.President Schreiner's interrogation and threatIn early June employee Nancy Kessler was walkingtoward the cafeteria when,as she credibly testified,President Gary Schreiner asked her how (or if she hadmade up her mind yet how)she was going to vote. Shetold him she was not sure,but that she would get thecompany and union literature,go through it, and thenmake her decision. (Tr. 440-444.)About a monthlater,a few days before the 12 Julyelection,Kessler was sitting outside the restroom whenSchreiner walked up and asked her again how she wasgoing to vote.She answered that she was still not sure.He stated,"Afterwe gave you this job you are going todo this to us."She responded that she was not going totell anybody how she was going to vote until the day ofthe election. Then employee Chris Gorman (who did nottestify)said,"Look what Gary has done for you."Kessler got up and walkedaway. (Tr. 441-442, 444445.)About the same time,on 8 or 9 July, employee LyndaRamirez was coming from the restroom when Schreinerstarted talking to her.Afterdiscussing the Company'ssoftball team Schreiner inquired,"You are not one ofthoseUnion people are you? (or "I wouldn'tsupposeyou are one of those Union people are you?"). She saidshe could lie and say no, but "I better say yes." Heasked,"[W]hy would you wantto do something likethat?"she answered that she had been fired from a jobbefore and could not get her job back withouta union.As she credibly testified, Schreiner then told her that "ifIwanted to fire you I could fire you right now becauseyou aren'tworking." She responded that she was notworking because she was talking to him, but "if youwanted to fire me bad enough you could find a reason." PRODUCTS UNLIMITED CORP.(This was the week after Edna Garcia's discriminatorydischarge.)Schreiner asked if they had treated her badlyand asked her why, if she wanted a job with the Union,she did not go and find one.He concluded the conversa-tion by telling her to think about it and come back to seehim Thursday (the day before the election), but she didnot. (Tr. 449-450.)About the next day, 10 July,President Schreiner insist-ed on an answer from employee Blanca Helt.He calledHelt to his office and first told her to sit down, "I don'tlikewhat you have been saying."She asked if she hadbeen saying something.He started laughing and said no,"I just wanted to know how you felt about the Union."She answered that she had not been there long enoughto know.He asked,"What do we have to do, put lumpson your head?"She started laughing and responded, "Noyou don'thave to beat me."He later asked her againhow she felt about the Union and if she was going towait until the day of the election.She answered, as shefurther credibly testified, "Yeah, I will wait to the day ofthe election and vote."He said no, "it will be too late.We need to know an answer now." He repeated that heneeded an answer and she said, "Okay, no." He asked ifhe could count on her vote then and she answered yes.He said,"Okay, thank you." (Tr. 430-431.)The Company's defense was a complete denial.Presi-dent Schreiner claimed that he talked with individualemployees during the election campaign when"peoplewould stop me in the aisles and ... asked to talk to me"(Tr. 496)and gave the following unequivocal answer(Tr. 497-498):Q. At anytimedid you ask any employee howthat employee was going to vote in the Union elec-tion?A. I did not.He specifically denied that he asked Kessler in earlyJune or during the week before the election how she wasgoing to vote,that he interrogated any employee outsidethe restroom about 8 or 9 July, or that he told Heltabout 10 July in his office, "Sit down, I don't like someof the things I have been hearing" (Tr. 498,500-501). Byhis demeanor on the stand Schreiner,like Foreman Sigel,appeared willing to give any testimony that might helpthe Company's cause.I discredit his denials.BeforeinterrogatingtheseemployeesPresidentSchreiner had personally signed a letter stating,"I defi-nitely do not want a union to get into the plant" and "Istillbelieve that a union would not be good for you orthe Company,"as discussedabove.He expressed no le-gitimate purpose for inquiring into their union sympa-thies or askinghow they intended to vote. As the Com-pany's president he was in a position to take reprisalsagainst the employees,and he gave no assurances againstdoing so even though he expressed his displeasure bytellingKessler,"Afterwe gave you this job you aregoing to do this to us"; by asking Ramirez, "[W]hywould you want to do something like that," telling herthat "if I wanted to fire you I could fire you right nowbecause youaren'tworking," and asking her why shedid notgo andfind a union job; and by insisting in his443interrogation of Helt(in Schreiner's private office) thatwaiting untilelection day would be too late for her toanswer.The interrogation of the three employees duringthe week of the election tended to be particularly coer-cive because of the reprisals taken against union support-ers Edna Garcia and Linda Smith the week before (dis-criminatorily dischargingGarcia and denying Smith apromotion she otherwise would have had).Under all the circumstances I find that PresidentSchreiner's interrogation of employees Kessler, Ramirez,and Helt reasonably tended to coerce employees and vio-latedSection 8(a)(l) of the Act.SunnyvaleMedicalClinic,277 NLRB 1217 (1985). I also find that when hetold Ramirez that he could fire her right then after sheadmitted her union support, and asked her why she didnot go and find a union job, he made an implied threat ofdischarge,further violating Section 8(a)(1).2. President Schreiner's threat to move the plantSometime in June President Schreiner held a series ofmeetingswith groups of four or five employees to ex-plain the Company's 401(k) profit-sharing plan and togive out receipts showing how much the employees hadin the plan. Both Schreiner and employee Blanca Helt,who attended one of the meetings with Donna Hardyand three other employees, testified that Schreiner calledthe meeting to explainthe 401(k) plan. (Tr. 429, 497.)Hardy, a company witness who had been recalled aweek before the trial after a 6-week layoff, disagreed.She testified that Schreiner called the meeting to ask ifthe employees had any complaints.She testified various-ly that the 401(k) plandidcome up (Tr. 489), thatSchreiner specifically mentioned profit sharing butnotthe 401(k) plan, and that "[h]e may have" called it byname,but that he didnot discusshow muchher assetswere in the plan (Tr. 493). (She appeared to be less thancandid.)Employee Helt (who impressed me by her demeanoras an honest, forthright witness) credibly testified thatPresident Schreiner told her and the other four employ-ees "that if by any chance a Union should happen to getin he could give all of us girls our checks, close up theaccount with the bank, and move his plant to Gutten-berg, Iowa" (Tr. 429-430). (The Companyhas a smallplant in Guttenberg (Tr. 29).) I discredit Schreiner's andHardy's denials (Tr. 489-490, 492-493, 497, 500).I find that in the Junemeetingattended by employeeHelt, President Schreiner made at least an implied threatthat if the Unioncame in, hewouldterminatethe 401(k)plan and move the plant. This threat clearly was coer-cive and I find that it violated Section 8(a)(1).3.Disparate enforcement of no-solicitation ruleOne of the Company's work rules (R. Exh. 17), listedamongthe examples of "misconduct" that "are seriousviolations which mayresult in dismissal," read:Unauthorizedsolicitingor distributionof literatureon Company property is prohibited. 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDDespite this rule, the Company permitted five to eighthand-lettered antiunion(or procompany)cardboard post-ers to be displayed throughout the plant.Most of themwere displayed on pegboard panels at the ends of theproduction lines, facing the aisle separating the linesfrom the cafeteria area.Some of them were prominentlyposted directly across from the cafeteria area,in clearview of employees at their breaks.(Tr. 267-268, 357,617-619.)The poster in frontof the9400 line listednames and read:"We solderers in front are voting no."The one on the 9100 line also listed names and statedthat they were voting no.The posterdisplayed on in-spector Debby Cossman's cart,which went"all over theplant" (Tr.268), showed the names of ManufacturingManager Jack Peterson,Personnel Director Herman Ro-senow,and employee Cossman.It also stated they werevoting no.(Fr. 386-387.)In early June,in one of Foreman Sigel'semployeemeetings in which he opposed theUnion,employeesasked about posting union signs.He admittedly respond-ed that "[w]e weretold theycould not put signs up."(Tr. 566-567.) In late June employee Darlene Love (withemployee Sandra Davis)asked Personnel Director Ro-senow"ifwe could put up posters being that the non-union people had signs up allover."Rosenow declinedto give his permission,stating,"I better check with GarySchreiner because he is kindof funnyabout things likethat." (Tr. 407.)During the 9:20 break(Tr. 308) on 11July (the daybeforethe election),calibrator Linda Smithshowed President Schreiner a cardboard poster she hadmade and(with employee Sandra Davis) asked permis-sion to post it in frontof the8400 line. Schreiner statedthat he did not know and that he would talk to Rosenow"and get backto you." That afternoon between 2 and 3p.m.,afterhaving the antiunion posters removed,Schreiner advised employee Davis, "I would rather youdidn't." (Tr. 264,390, 498.)The antiunion material wasstill posted at noon thatday (Tr. 302).In the meantime PersonnelDirectorRosenow had per-mitted two antiunion letter-size papersto beposted onthe bulletin board reserved for the exclusive use of theCompany for job postings.One had antiunion words to asong and the other was instructions for retrieving aunion authorization card from the Union, giving theunion address and telephone number.Theywere signedby employees and initialed by Rosenow.(Tr. 266-267,310, 386,388.) In late June Rosenow refused to place hisrequired initials on a typed prounion notice(G.C. Exh.8) that employees wanted placed on the employee bulle-tin board(used for babysitting notices, etc.),explainingthat"itwould look like I was condoningit,"and heposted it himselfwithout anyinitials(Tr. 265-266, 384-385, 407-408,607).The Companydid permitthe distri-bution of handbills in the cafeteria, the wearing of bothprounion and antiunion buttons, and the wearing ofunion shirts and hats(Tr. 63, 259, 294, 340, 352, 354-355), although Foreman Sigel told calibrator Smith toremove her union hat(Tr. 258).I find it clear that the Company disparately enforcedthe no-solicitation rule in the plant by refusing to permitthe display of prounion posters while permitting the dis-play of antiunion posters.I thereforefind thatthis dis-parate enforcement of the rule was coercive and violatedSection 8(a)(1).4. Foreman Sigel's promises of a raise and threatOn Saturday,1or 8 June, Foreman Sigel held a seriesof group meetings in Manufacturing Manager Peterson'soffice.In the first meeting attended by calibrator EdnaGarcia, as she credibly testified,Sigel asked what theemployees wanted most from this Union.When they an-swered"more money,"he stated,"Iwill talk to Gary[Schreiner]and see if I can get him to give you girls adime raise,"and asked,"Will that help?"He next asked,.If I can do this will you girls make me your representa-tive?Let me be your talker." (Tr. 137-138, 169-170,173.)Employee Lisa Persona was also present,but shehad little recall of what happened.She did rememberthat Sigel mentioned getting them a raise and wanting tobe their mediator with Schreiner. (Tr. 113, 119-120.)In the next meeting attended by calibrator Lois Cook,as she credibly testified,Foreman Sigel stated that "thisis not the Company;they don't know anything about it. Iam on my own.But I am going to go to Gary Schreinerand try to get you a dime raise." (Tr. 368-380-831.)None of the other employees in that meeting testified.In the third meeting that morning,attended by BlancaHelt,Kathy Johnson, and two other employees, Fore-man Sigel asked Helt to play the role of a union negotia-tor in a simulated negotiating session.He gave her asheet of paper and she wrote down,in two columns:wages "25 cents,"benefits"Yes,"health insurance"Yes," and pensions"Yes." Then Sigel tookthe paperand wrote in the third column "No," "No," "No," and"No," and stated that Schreiner would not agree to anyof them.When one of the employees asked about a raise,Sigel stated that if the Union asked for "25 cents,"Schreiner "would say 5 cents," and that they could droptheir wage demands "down as far as they wanted to" butSchreiner"wasn't going togo anyhigher";he "wouldn'tagree with the Union on anything."Sigel said,however,that "if we went along with the Company instead of theUnion," he would go in himself and ask Schreiner "for a10-cent raise forthe whole [8400]line and for the wholefactory too." (Tr. 415-417, 422-423, 428, 434-435.) Ingiving this testimony, employees Helt and Johnson ap-peared to be doing their best to give an accurate accountof what happened.Foreman Sigel denied promisingin any ofthe Junemeetings that he would try to get them a 10-cent raise orsaying that President Schreiner would not negotiate withthe Union if the Union got in (Tr. 513-514).He claimedthat he stressed in each of the meetings that Schreinerwould negotiate in "good faith"and that "[i]twas[Schreiner's] option during negotiations,as long as he ne-gotiated in good faith,if they gave him a list of demands,he could accept or reject those demands in good faith"(Tr. 571-572). (Again,Sigel appeared to be willing togive any testimony that might help the Company's cause.I discredit his denials of the credited testimony.)Althoughstating in one of the meetings that he wasacting on his own,Foreman Sigel(an admitted supervi-sor) promised employees in the three meetings to try to PRODUCTS UNLIMITED CORP.get them a 10-cent raise "as an inducement not to votefor the Union" (in the words disputed by the Companyin itsbrief).He also made the threat in one of the meet-ingsthat even if the Union did come in, PresidentSchreiner "wouldn't agree with the Union on anything."I find that the promises and the anticipatory refusal tobargain in good faith tended to coerce the employeesand violated Section 8(a)(1).5.Personnel Director Rosenow's interrogationIn late July calibrator Smith obtained from employeeDarlene Love two sheets of lined yellow paper to getemployee signatures in support of the allegation in theUnion'scharge thatcalibratorGarcia had been discri-minatorily discharged.Smithwas seeking proof thatbefore Garcia was discharged,radios had been present inthe calibration room. (Tr. 290-291, 409-410.)On 26 July Personnel Director Rosenow asked Lovein the aisle why she had been running around thedaybefore getting a list of names.(Rosenow had somehowreceived an erroneous report that it was Love,instead ofSmith,who was seeking signatures on the yellow paperthat Love had been using to make her reports.)As Ro-senow credibly testified,"I had been informed by someother employees that Darlene was going around thework area with a piece of paper asking people to sign itduring working hours."After Love twicedenied doingso,Rosenow returnedto his office. (Tr. 408-409, 605-606.)Although Rosenow was in error in interrogating Loveinstead of Smith,I find that this was legitimate interroga-tion concerning a possible violation of the no-solicitationrule. Itherefore find that the interrogation did not vio-late the Act.6. Interrogation withoutJohnnie 's PoultrysafeguardsOn the first day of trial, 13 November, CompanyCounsel Henry Close interrogated employees Lisa Perso-na and Elsa Ellis in separate meetings.On the daybefore, Personnel Director Rosenow required Persona toreport for work for an hour before she attended the trial,even though she asked, "if I had to come in for just anhour."Rosenow told neither Persona nor Ellis the nextmorning the purpose of the meetings in Rosenow's pri-vateoffice.In the 13 November meetings, Counsel Close told eachof the employees that he had a legal right to ask thequestions,and proceeded to interrogate them concerningcertain issues of the case. It is undisputed that he failedto tell them the purpose of the meeting,to assure themthat no reprisals would be taken,and to obtain their par-ticipation on a voluntary basis. (Tr. 108-110, 114-115.)It iswell established thatIn allowing an employer the privilege of ascer-taining the necessary facts from employees[in pre-paring the employer's defense for trial of a case],the Board and courts have established specific safe-guards designed to minimize the coercive impact ofsuch employer interrogation. Thus, the employermust communicate to the employee the purpose ofthe questioning,assure him that no reprisal will take445place,and obtain his participation on a voluntarybasis.Johnnie's Poultry Co.,146 NLRB 770, 775 (1964). "Thesafeguards during the. . .interrogation is the samewhether by design or inadvertence."Standard-Coosa-Thatcher, Inc.,257 NLRB 304 (1981).The Company contends that the failure to provide thesafeguardswas unintentional,de minimis,and isolatedand that the interrogation"was not conducted in an at-mosphere of fear and intimidation."I find, however, thatthe interrogation tended to coerce the employees andviolated Section 8(a)(1).III.REPRESENTATION PROCEEDINGThe petition was filed by the Union 7 May,a stipulat-ed election agreement was approved 6 June, and theelection was conducted 12 July in an appropriate unit of:All full-timeand regular part-time production andmaintenance employees,including plant clericals,employed by the Employer at its Sterling,Illinoisfacility; but excluding all office clericals,engineer-ing department employees,professional employees,guards, and supervisors as defined in the Act.The vote was 68 for and 87 against union representationwith 15 challenged ballots, an insufficient number toaffect the outcome of the election. The Union filed fivetimely objections 19 July.On 26 August the Regional Director issued his Reporton Objections, approving the withdrawal of Objections 3and 5 and ordering a hearing on Objections 1, 2, and 4,together with allegations in the complaint case of the un-lawful 2 July discharge of calibrator Garcia and 3 Julyrefusal to promote calibrator Smith,as possible addition-al grounds for setting aside the election. The Order alsoreferred the representation case to the Board after hear-ing.As found above,theCompany during the criticalperiod from the date of the 7 May petition to the date ofthe 12 July election unlawfully discharged Edna Garciaabout3 July,unlawfully refused to promote Linda Smithabout 3 July, unlawfully refused to permit the display ofprounion posters while permitting the display of antiun-ion posters in the plant (as alleged in Objection 2), andunlawfully interrogated employees about supporting theUnion and about how they were going to vote (as al-leged in Objection 4). I find it clear that these violationsof Section 8(a)(1) and(3) interfered with the employees'free choice of representation.I therefore sustain Objections 2 and 4, overrule Objec-tion I (for lack of supporting evidence),and find that theelection must be set aside and a new election held.CONCLUSIONS OF LAW1.By discriminatorily discharging Edna Garcia and re-fusing to promote Linda Smith about 3 July because oftheir active support of the Union, the Companyengagedin unfair labor practices affecting commerce within the 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8(aX3) and(1) and Section 2(6) and(7) of the Act.2.By coercivelyinterrogating employees,threateningdischarge,threatening to terminatethe 401(k) plan andmove the plant,disparately enforcing the no-solicitationrule, promising to seek a 10-cent pay raise,and threaten-ing not to bargain in good faith,the Company violatedSection 8(a)(1).3.The Company did not violate the Actwhen interro-gating an employee about a violationof theno-solicita-tion rule.4.The Company's conduct interfered with the em-ployees'free choice of representation. The 12 July elec-tion must be set aside and a new election held.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.The Respondent having discriminatorily dischargedemployee Edna Garcia, it must offer her reinstatementand make herwhole for anyloss of earnings and otherbenefits computed on a quarterly basis from date of thedischarge to date of a proper offer of reinstatement, lessany net interim earnings, as prescribedinF.W.Wool-%orth Co.,90 NLRB 289 (1950), plus interest as comput-ed inFloridaSteel Corp.,231 NLRB 651 (1977).Itmustalso make Linda Smith wholefor theloss of earnings re-sulting from its discriminatory refusalto promote her tothe setup position,for theperiod from3 July1985 untilher resignation,plus interest.On these findingsof factand conclusionsof law andon the entire record I issue the following recommended2ORDERThe Respondent, Products UnlimitedCorp.,Sterling,Illinois, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging,refusing to promote,or otherwise dis-criminating against any employee for supporting UnitedSteelworkers of America,AFL-CIOor any other union.(b)Threatening to discharge any employee for sup-porting a union.(c)Coercively interrogating employees about unionsupport, how they plan to vote,or about their intendedtestimony before the Board.(d) Threatening to terminate the 401(k) plan, to movethe plant,or not to bargain in good faith if the employ-ees select a union.(e) Forbidding prounion posters in the plant while per-mitting antiunion or procompany posters during an elec-tion campaign.(f)Promising a pay raise if employees abandon aunion.' If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses.(g) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Edna Garcia immediate and full reinstate-ment to her former job or,if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed,and makeher whole for any loss ofearningsand other benefits suffered as a result of the discrimina-tion against her, in the manner set forth in the remedysectionof thedecision.(b)Make Linda Smith whole for the loss of earningsresultingfrom the discriminatory refusal 3 July 1985 topromote her to the setup position,plus interest.(c) Remove from its files any reference to the unlawfuldischarge and refusal to promote and notify the two em-ployees in writing that this has been done and that thedischarge and refusal to promote will not be used againstthemin any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at Sterling,Illinois,copies of the attachednoticemarked"Appendix."sCopies of the notice, onforms provided by the Regional Director for Region 33,after beingsigned by theRespondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.To determine or securecompliance with the Order, the Board or any authorizedrepresentatives may obtain discovery from the Respond-ent, its officers, agents, successors,or assigns or from anyperson having knowledge of any compliance matter, asprovided in the Federal Rules of Civil Procedure. Thediscovery shall be conducted under the supervision ofthe United States Court of Appeals enforcing the Orderand may be on any matter reasonably related to the com-pliance.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.IT IS FURTHER ORDERED that the election in Case 33-RC-3050 is set aside and that the case is remanded to theRegional Director to conduct a new election when hedeems the circumstances permit a free choice.I If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board "